DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims filed for app no. 16699544 on September 24, 2020. Please note claims 1 and 3-21 are pending and have been examined.
 
America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 3, 4, 6-14 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (WO2020038033A1, hereinafter Zhang. For reference, please note that English machine translation of WO2020038033A1 is used for mapping).

Regarding claim 1 (Currently amended), Zhang discloses: An electronic device (Fig. 5 discloses the electronic device 100), comprising: 
a device body (Fig. 5, housing 10), 
(Fig. 5, touchscreen 20 mounted on the housing 10), and 
a photo-sensing module comprising a light emitter and a light receiver (Fig. 1, Fig. 5, [0043], disclose the proximity sensor 30 comprising the infrared transmitter 33 and an infrared receiver 34), the light emitter being obliquely arranged relative to the screen (Fig. 5, [0073], discloses the infrared emitter 33 placed obliquely relative to the touch screen 20), and a direction of an emitted light from the light emitter being tilted towards a side with the screen relative to the device body (Fig. 5,[0073]-[0074],  infrared emitter 33 is arranged obliquely and infrared light emitted from the infrared emitter tilted towards a side with the screen relative to the housing 10 as shown in figure),
wherein the emitted light from the light emitter is emitted from a preset side surface of the device body and tilted towards the side with the screen (Fig. 5, [0073], discloses the emission optical axis 31 of the infrared emitter 33 is arranged obliquely with respect to the circuit board 32. After the optical axis 31 passes through the light-passing hole 142, it can be inclined to the front side of the substrate 12, so that the infrared light emitted by the infrared emitter 33 exits from the preset side surface of the housing/case of the electronic device and bent/tilted towards the side with the touch screen 20 as show in figures).

Regarding claim 3 (Original), Zhang teaches the limitations of parent claim 1. Zhang further teaches wherein the light receiver is obliquely arranged relative to the screen, in order to receive a receiving light reflecting off an obstacle when the emitted light encounters the obstacle (Fig. 5, [0077], discloses the circuit board 32 of the proximity sensor 30 comprising infrared transmitter 33 and infrared receiver 34 is arranged obliquely with respect to the horizontal direction of the touch screen 20 and light reflected by the object 20 is detected by the proximity sensor 30).

claim 4 (Currently amended), Zhang teaches the limitations of parent claim 1. Zhang further teaches a light guide member (Fig. 5, light guide column 50) having a first refracting surface and a second refracting surface (see annotated Fig. 5 below), wherein the first refracting surface corresponds to a position of the light emitter and the second refracting surface corresponds to the preset side surface (Fig. 5B, see annotated Fig. 5 below. The first refracting surface is positioned towards the infrared emitter 33, and second refracting surface corresponds to the preset side surface as annotated in figure), such that the emitted light enters the light guide member through the first refracting surface and exits out through the second refracting surface in a manner of a refracted light (Fig. 5, [0102], discloses the light guide column 50 is made of a light-transmitting material so that light emitted from the infrared transmitter 33 enters through the first refracting surface and exits out through the second refracting surface), and an angle between the refracted light and the preset side surface is less than an angle between the emitted light and the preset side surface (Fig. 3, Fig. 5, [0064]-[0067], discloses emission optical axis 31 of the infrared emitter 33 passes through the light-passing hole 142, and the emission optical axis 31 of the infrared emitter 33 is inclined from the infrared emitter 33 to the front side of the substrate 12 such that angle between the refracted light and the preset side surface is less than an angle between the emitted light and the preset side surface as shown in figures).  

 


    PNG
    media_image1.png
    838
    816
    media_image1.png
    Greyscale


Regarding claim 6 (Original), Zhang teaches the limitations of parent claim 4. Zhang further teaches a light absorber (Fig. 5, [0103], surrounding wall 14), the light guide member (Fig. 5, light guide column 50) comprising a light-leakage surface except the first refracting surface and the second refracting surface, and the light absorber being fitted with the light-leakage surface (Fig. 5, light guide 50 comprises the light receiving surface towards the infrared emitter 33 and light exit surface/area in which refracted light from light guide exits as illustrated in annotated Fig. 5 above. The sidewall of the light guide column 50 (i. e., light-leak surface) is provided with surrounding wall 14 in order to prevent light escape).  

Regarding claim 7 (Original), Zhang teaches the limitations of parent claim 6. Zhang further teaches wherein the light guide member is arranged between the photo-sensing module and the preset side surface (Fig. 5, light guide column 50 is arranged between the proximity sensor 30 and preset side surface in which emitted light from infrared emitter 33 exits), and the light absorber is arranged on an inner side wall of the device body corresponding to the light-leakage surface (Fig. 5, discloses surrounding wall 14 is arranged on the inner side of the housing/case corresponding to the sidewall of the light guide 50 (i. e., light-leak surface) as illustrated in figures).

Regarding claim 8 (Original), Zhang teaches the limitations of parent claim 1. Zhang further teaches wherein the photo-sensing module further includes a barrier wall, and the barrier wall is arranged between the light emitter and the light receiver (Fig. 10, [0096], disclose the proximity sensor 30 includes the an infrared transmitter 33 and an infrared receiver 34 which are separated by cover 36 as illustrated in figure 10).

Regarding claim 9 (Currently amended), Zhang teaches the limitations of parent claim 1. Zhang further teaches wherein the preset side surface is a top side surface of the device body (Fig. 1, Fig. 5, as illustrated in the figures the light exit side/surface of the electronic device 100 is the top side surface).  

Regarding claim 10 (Currently amended), Zhang teaches the limitations of parent claim 1. Zhang further teaches wherein the preset side surface is provided with a light-transmitting area, (Fig. 5, [0102], discloses the light exiting surface/area of housing/case (i. e., preset side surface) is provided with light guide column 50 comprising light-transmitting material).  

Regarding claim 11 (Original), Zhang teaches the limitations of parent claim 1. Zhang further teaches wherein the electronic device is a mobile phone, and wherein the mobile phone is configured to have the emitted light from the light emitter exit from an edge of the mobile phone (Fig. 1, Fig. 5, [0045], discloses the electronic device 100 as mobile phone and light from the infrared emitter 33 exits though the light guide column 50 form the edge of the mobile phone as shown in figures).  

Regarding claim 12 (Original), Zhang teaches the limitation of parent claim 11. Zhang further teaches wherein the direction of the emitted light from the light emitter is tilted towards the side with the screen relative to the device body to facilitate sensing of an approaching object toward the side with the screen while improving a screen-to-body ratio (Fig. 5, [0077]-[0076], discloses the circuit board 32 is arranged obliquely with respect to the horizontal direction, and the emission optical axis 31 of the infrared emitter 33 is arranged vertically with respect to the circuit board 32, so that the emission optical axis 31 of the infrared emitter 33 is arranged obliquely with respect to the horizontal direction, thereby making infrared emission for sensing the approaching object 200 toward the screen 20. Such arrangement of the light-emitting module and photo sensors in electronic device would provide compact design of the electronic device and improve a screen-to-body ratio).  

Regarding claim 13 (Original), Zhang teaches the limitations of parent claim 12. Zhang further teaches wherein mobile phone is configured to sense the approaching object including a (Fig. 1, Fig. 5, [0044]-[0045], [0055], discloses the electronic device 100 as mobile phone comprising proximity sensor 30 includes an infrared emitter 33 and infrared receiver 34 for sensing/detecting the object 200 such as user approaching the touch screen).  

Regarding claim 14 (Original), Zhang teaches the limitations of parent claim 13. Zhang further teaches wherein the screen is a liquid-crystal display (LCD) or organic light-emitting diode (OLED) screen (Fig. 5, [0050], discloses the display screen as OLED display or liquid crystal display).  

Regarding claim 21 (New), Zhang teaches the limitations of parent claim 1. Zhang further teaches wherein a light path of the emitted light from the light emitter is not in contact with the screen and does not interfere with the screen (Fig. 5, [0073], [0103], discloses the infrared light emitter 33 is obliquely arranged on circuit board 32 and infrared light emitted from the light emitter 33 passes through the light guide column 50 by refraction and bent towards the screen without contact and interface with the touch screen 20 as illustrated in figures).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO2020038033A1) in view of Oki et al. (US 20170023725 A1).

Regarding claim 5 (Original), Zhang teaches the limitations of parent claim 4. Zhang does not explicitly teach wherein the light guide member comprises a triangular prism.  
However, it has been known in the art of display panel to have used the triangular prism as light guide member as an alternative for guiding the light rays/beam. For example, Oki teaches the triangular prism 33a as light guide member in display device (see Fig. 1, [0051]).
	Therefore, in view of teachings of Zhang and Oki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light guide member as taught by Zhang with triangular prism light guide as suggested by Oki as an alternative design for providing design flexibility of the electronic device.

8.	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO2020038033A1) in view of Pothier (US 20170090580 A1).

claim 15 (Original), Zhang teaches the limitations of parent claim 14. Zhang does not seem to explicitly teach wherein the light emitter comprises a vertical cavity surface emitting laser (VCSEL) to reduce light reflected by the edge of the mobile phone back to the photo-sensing module becoming ground noise.  
	However, it has been known in the optical detection system to have used the vertical cavity surface emitting laser (VCSEL) as an alternative light source. For example, Pothier teaches wherein the light emitter comprises a vertical cavity surface emitting laser (VCSEL) to reduce light reflected by the edge of the mobile phone back to the photo-sensing module becoming ground noise (Fig. 1, Fig. 6, [0035], [0037], discloses the laser source 32 may be formed as a Vertical Cavity Surface-Emitting Laser (VCSEL) and SPAD laser detectors 34 for detecting the object in mobile device. Also see claim 11).
	Therefore, in view of teachings of Zhang and Pothier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify light emitter of  the electronic device as taught by Zhang with light emitter comprises a vertical cavity surface emitting laser (VCSEL) to reduce light reflected by the edge of the mobile phone back to the photo-sensing module becoming ground noise as suggested by Pothier in order to use it as light source with intention of activating desired function effectively.

Regarding claim 16 (Original), Zhang in view of Pothier teaches the limitations of parent claim 15.  Pothier further teaches wherein the light receiver comprises a 16single photon avalanche diode (SPAD) (Fig. 1, Fig. 6, [0035], discloses the Single Photon Avalanche Diode (SPAD) detectors 34 for receiving the laser radiation form Vertical Cavity Surface-Emitting Laser (VCSEL) source 32 for detecting the object).
Therefore, in view of teachings of Zhang and Pothier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify light receiver of the electronic device as taught by Zhang with the light receiver comprises a 16single 

Regarding claim 17 (Original), Zhang in view of Pothier teaches the limitations of parent claim 16. Zhang further teaches wherein light emitter is obliquely arranged relative to the screen at an angle α, and wherein an angle α is larger than 0 degree and less than 90 degrees (Fig. 5, [0073]-[0075], discloses infrared emitter 33 is arranged obliquely with respect to circuit board 32 and touch screen 20 as shown in figure with an acute angle). 

Regarding claim 18 (Original), Zhang in view of Pothier teaches the limitations of parent claim 17. Zhang further teaches wherein angle α is about 45 degrees (Fig. 5, [0075], discloses the infrared emitter 33 is arranged obliquely with respect to touch screen with an acute angle such as 45 degrees).  

Regarding claim 19 (Original), Zhang in view of Pothier teaches the limitations of parent claim 18. Zhang further teaches wherein the mobile phone further comprises a light guide member (Fig. 1, Fig. 5, light guide column 50) having a first refracting surface corresponding to a position of the light emitter, and a second refracting surface corresponding to the preset side surface (Fig. 5B, see annotated Fig. 5 below. The first refracting surface is positioned towards the infrared emitter 33, and second refracting surface corresponds to the preset side surface as annotated in figure), such that the emitted light enters the light guide member through the first refracting surface and exits out through the second refracting surface in a manner of a refracted light (Fig. 5, [0102], discloses the light guide column 50 is made of a light-transmitting material so that light emitted from the infrared transmitter 33 enters through the first refracting surface and exits out through the second refracting surface); and wherein an angle between the refracted light and the preset side surface is less than an angle (Fig. 3, Fig. 5, [0064]-[0067], discloses emission optical axis 31 of the infrared emitter 33 passes through the light-passing hole 142 of the light guide column 50, and the emission optical axis 31 of the infrared emitter 33 is inclined from the infrared emitter 33 to the front side of the substrate 12 having touch screen 20 by refraction such that angle between the refracted light and the preset side surface is less than an angle between the emitted light and the preset side surface as shown in figures).   

    PNG
    media_image1.png
    838
    816
    media_image1.png
    Greyscale

Response to Arguments
9.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
9.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Jao et al. (US 20110149597 A1) teaches the similar invention of display device having light source 14 placed with an angle with sidewall of the housing/case (see Fig. 4).
Lin et al. (US 20130121025 A1) teaches the similar invention of light emitting unit 104 placed at the edge of the housing/case inclined with light guide plate 202 (see Fig.2, Fig. 3).
As per claim 20, the prior art, whether considered alone or in combination, fail to teach or suggest the specific technical features of the claimed invention as a whole. Specifically, wherein an angle between the first refracting surface and the second refracting surface is an acute angle p, such that the angle between the refracted light and the preset side surface is less that the angle between the emitted light and the preset side surface; wherein the mobile phone further comprises a light absorber fitted with a light-leakage surface of the light guide member; and wherein the light guide member fully fills a gap between the photo-sensing module and the preset side surface, and the light-leakage surface of the light guide member is 17directly fitted with an inner side wall of the device body, the light absorber is directly arranged on the inner side wall of the device body corresponding to the light-leakage surface, in the context of improving user interaction with electronic device and increase the screen-to-body ratio the electronic device.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693